DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9,869,520 and 10,793,989 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the bellows and deflector arrangements of independent claims 1, 17, and 20, in combination with the other features of each respective claim. More particularly, the deflector mounted to the tub extending towards the door so as to overlie at least a portion of the bellows wherein at least a portion of the deflector is configured to at least intermittently abut the door during the automatic cycle of operation when the door is closed (claim 1), a deflector mounted to the tub extending towards the door so as to overlie at least a portion of the bellows wherein at least a portion of the deflector is configured to abut the window during the automatic cycle of  operation when the door is closed, and further wherein the deflector is stationary with respect to the tub and configured for cooperative movement with the tub to maintain the position of the deflector with respect to the tub and to prevent formation of undesirable gaps between the deflector and the tub opening at a rear edge of the deflector (claim 17), and a bellows extending between the front panel and the tub at their respective openings; and a deflector mounted to the tub extending towards the door so as to overlie at least a portion of the bellows wherein at least a portion of the deflector is configured to intermittently abut the door during the automatic cycle of operation when the door is closed (claim 20), in combination with the other features of each independent claim are not taught or disclosed by the prior art of record. The closest prior art of record, Fumagelli (EP 1,321,558) illustrates at Figure 7 an elastic joint 120a (reads on the bellows) and a band with projections 120b, 340 (reads on the deflector). Although Fumagelli’s corresponding deflector covers a portion of the bellows, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711